Exhibit 10.2

 

EXECUTED VERSION

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of August 29, 2018 (this “Agreement”), is
entered into by and among Attis Industries Inc., a New York corporation (the
“Company”), each subsidiary of the Company that is a signatory hereto either now
joined or joined in the future (each subsidiary, a “Guarantor”, and collectively
with the Company, the “Debtors”, with each being a “Debtor”) and the holders of
the Company’s 8% Senior Secured Convertible Promissory Notes in the principal
amount of $5,439,000.00 (the “Notes”) and the Company’s Warrants to Purchase
Common Stock (the “Warrants”), as signatories hereto, their endorsees,
transferees and assigns (the “Secured Lenders”, with each being a “Secured
Lender”), and MEF I, L.P., a Delaware limited partnership and a Secured Lender,
is the collateral agent for all of the Secured Lender and Secured Parties (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
even date herewith, by and among the Company and the purchasers as signatories
thereto (the “Purchase Agreement”), the Secured Lenders have agreed to fund the
Company with respect to the issuance of the Notes and due, subject to the terms
therein, one year from its date of issuance, issued by the Company to the
Secured Lenders, the Warrants and any other securities that may be issued from
time-to-time (the “Securities”);

 

WHEREAS, simultaneous with the Closing of the transactions contemplated under
the Purchase Agreement and the other Transaction Documents (as defined in the
Purchase Agreement), the Company shall satisfy its obligations, and the
obligations of certain of its subsidiaries (collectively, with the Company, the
“Borrowers”), under that certain Amended and Restated Term Loan Note dated April
20, 2018 issued by certain the Company’s subsidiaries to the Purchaser (the
“GSSLH Note”), Goldman Sachs Specialty Lending Holdings, Inc. (“GSSLH”) and the
release of certain of the Borrowers’ assets from certain security interests (the
“GS Security Interests”) granted under that certain Amended and Restated Pledge
and Security Agreement, dated as of April 20, 2018, by and between the Borrowers
and Goldman Sachs Specialty Lending Group, L.P. (the “GS Security Agreement” and
such satisfaction and release, the “GS Transactions”);

 

WHEREAS, the Guarantors have jointly and severally agreed to guarantee and act
as surety for payment of the Notes and Warrants (the “Guarantee”), pursuant to
that certain Subsidiary Guarantee, in the form attached hereto as Exhibit A (the
“Subsidiary Guarantee”); and

 

WHEREAS, in order to induce the Secured Lenders to fund the Company, each Debtor
has agreed to execute and deliver to the Secured Lenders this Agreement and to
grant the Secured Lenders a Security Interest in certain property of such Debtor
to secure the prompt payment, performance and discharge in full of all of the
Company’s obligations under the Transaction Documents and the Guarantors’
obligations under the Subsidiary Guarantee.

 







 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 

(a) “Borrowers” shall have the meaning ascribed to such term in the Preamble

 

(b) “Collateral” means the collateral in which the Secured Lenders are granted a
Security Interest by this Agreement and which shall comprise all the assets of
the Debtor, including, without limitation, those certain receivables and the
following personal property of the Debtors, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

 

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, Intellectual
Property and income tax refunds;

 

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

 

(v) All commercial tort claims;

 



2



 

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

 

(vii) All investment property;

 

(viii) All supporting obligations;

 

(ix) All files, records, books of account, business papers, and computer
programs; and

 

(x) The products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and any other shares of capital stock and/or other
equity interests of any Debtor (other than any such equity security issued by an
Excluded Security) obtained in the future, and, in each case, all certificates
representing such shares and/or equity interests and, in each case, all rights,
options, warrants, stock, other securities and/or equity interests that may
hereafter be received, receivable or distributed in respect of, or exchanged
for, any of the foregoing and all rights arising under or in connection with the
Pledged Securities, including, but not limited to, all dividends, interest and
cash.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that, to the extent permitted by applicable
law, this Agreement shall create a valid Security Interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
Security Interest in the proceeds of such asset.

 

Notwithstanding anything herein to the contrary, each Debtor and the Secured
Lenders, hereby acknowledge and agree that the Security Interest created hereby
shall not extend to, and the term “Collateral” shall not include, and the
Security Interest granted herein shall not attach to, (i) any “intent to use”
trademark application for which a statement of use has not been filed (but only
until such statement is filed and accepted by with the United States Patent and
Trademark Office); and (ii) any asset subject to any rule of law, statute or
regulation or any agreement, contractual obligation or any general intangible
(including a contract, permit, license or franchise) or a Permitted Lien, where
the grant of such Security Interest is prohibited or would invalidate or
constitute a breach or violation of, or results in the termination of or
requires any consent not obtained under the provisions of, any such rule of law,
statute, regulation, agreement or general intangible, or agreement or agreements
creating or giving rise to such Permitted Lien, but only to the extent that such
consent is not obtained by such Debtor, provided that the limitation set forth
in this clause (ii) shall (x) exist only for so long as such rule of law,
statute, regulation, agreement or general intangible, or agreement and the
Permitted Lien created therein, continue to be effective and (y) not apply, in
the case of any such prohibition or restriction, with respect to any asset if
and to the extent that such prohibition or restriction on the Security Interest
in and to such asset granted in this Security Agreement is rendered ineffective
under Sections 9-406, 9-407, 9-408, or 9-409 of the UCC (collectively, the
“Excluded Collateral”); provided, that, if and when the foregoing shall cease to
be Excluded Collateral, a lien and Security Interest shall be deemed granted
therein, or (iii) any asset, and the proceeds thereof, which are permitted to be
incurred under the Purchase Agreement if, and to the extent, the documents
relating thereto do not permit any other Person to have a Security Interest or
other lien in such asset.

 



3



 

For the avoidance of doubt, the term “Collateral” shall not include, and the
Security Interest granted herein shall not attach to, the assets of any Excluded
Subsidiary (the “Excluded Collateral”), including, without limitation, any
receivables or personal property of the Excluded Subsidiaries, whether presently
owned or existing or hereafter acquired or coming into existence, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Excluded Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the securities issued by any Excluded Subsidiary (including any such
security held, directly or indirectly, by the Company).

 

(c) “Collateral Agent” means MEF I, L.P., in its capacity as collateral agent
for the Secured Parties hereunder and the other Transaction Documents.

 

(d) “Event of Default” shall have the meaning ascribed to such term in the
Notes.

 

(e) “Excluded Subsidiaries” means the direct and indirect subsidiaries of the
Company set forth on Schedule 1 hereto, and any subsidiary thereof formed or
incorporated in the future, and any successor entity to any of the foregoing.

 

(f) “Guarantee” shall have the meaning ascribed to such term in the Preamble.

 

(g) “GS Security Agreement” shall have the meaning ascribed to such term in the
Preamble.

 

(h) “GS Security Interests” shall have the meaning ascribed to such term in the
Preamble.

 

(i) “GS Transactions” shall have the meaning ascribed to such term in the
Preamble.

 

(j) “GSSLH” means Goldman Sachs Specialty Lending Holdings, Inc.



 

(k) “GSSLH Note” shall have the meaning ascribed to such term in the Preamble.

 



4



 

(l) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

(m) “Intellectual Property Security Agreement” shall have the meaning ascribed
to such term in Section 4(p).

 

(n) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Lenders may reasonably request.

 

(o) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Lenders pursuant to this Agreement, the Securities, the
other Transaction Documents, and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Secured Lenders as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) principal of, interest, and
any other amounts owed on the Notes as set forth in the Notes; (ii) any and all
obligations due under the Warrants; (iii) any and all obligations due under the
Transaction Documents; (iv) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Securities, the other Transaction Documents
and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith; (v) all amounts (including but
not limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor; and (vi) all foreign
assets of the Company.

 



5



 

(p) “Organizational Documents” means, with respect to any Debtor, the documents
by which such Debtor was organized (such as articles of incorporation,
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Debtor (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).

 

(q) “Permitted Liens” means the following:

 

(i) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP;

 

(ii) Liens imposed by law which were incurred in the ordinary course of the
Company’s business, such as carriers’, warehousemen’s and mechanics’ Liens,
statutory landlords’ Liens, and other similar Liens arising in the ordinary
course of the Company’s business, and which (x) do not individually or in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries, or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien, or (z) that are not overdue by more than thirty (30)
days or are being contested in good faith;

 

(iii) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(iv) Deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v) Liens under this Agreement and the other Transaction Documents; and

 

(vi) Any other liens in favor of the Secured Lenders; and

 

(vii) Liens permitted as set forth on Schedule 2 hereto.

 

(r) “Pledged Interests” shall have the meaning ascribed to such term in Section
4(j).

 

(s) “Pledged Securities” shall have the meaning ascribed to such term in Section
4(i).

 



6



 

(t) “Purchase Agreement” shall have the meaning ascribed to such term in the
Preamble.

 

(u) “Security Interest” and “Security Interests” shall have the meaning ascribed
to such terms in Section 2.

 

(v) “Secured Party” shall have the meaning ascribed to such term in Article 9 of
the UCC.

 

(w) “Securities” shall have the meaning ascribed to such term in the Preamble

 

(x) “Subsidiary Guarantee” shall have the meaning ascribed to such term in the
Preamble.

 

(y) “Transaction Documents” shall have the meaning ascribed to such term in the
Purchase Agreement.

 

(z) “UCC” means the Uniform Commercial Code of the State of New York and any
other applicable law of any state or states that has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly, if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Lenders to fund the Company and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, each Debtor subject to release of the GS Security Interests and
return to the Company of any collateral pledged under the GS Security Agreement
(the “GS Collateral”) hereby unconditionally and irrevocably pledges, grants and
hypothecates to the Secured Lenders a perfected, first priority Security
Interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and, collectively, the “Security
Interests”).

 

3. Delivery of Certain Collateral. Within the later of (i) ten (10) days after
the execution of this Agreement, and (ii) three (3) days after the return to the
Company of the GS Collateral, each Debtor shall deliver or cause to be delivered
to the Secured Lenders (a) any and all certificates and other instruments
representing or evidencing the Pledged Securities, and (b) any and all
certificates and other instruments or documents representing any of the other
Collateral, in each case, together with all Necessary Endorsements. The Debtors
are, contemporaneously with the execution hereof, delivering to Secured Lenders,
or have previously delivered to Secured Lenders, a true and correct copy of each
Organizational Document governing any of the Pledged Securities.

 



7



 

4. Representations, Warranties, Covenants and Agreements of the Debtors. Except
as set forth under the corresponding Section of the disclosure schedules
delivered to the Secured Lenders concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, each
Debtor represents and warrants to, and covenants and agrees with, the Secured
Lenders as follows:

 

(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
by each Debtor. This Agreement constitutes the legal, valid and binding
obligation of each Debtor, enforceable against each Debtor in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.

 

(b) As of the date hereof, the Debtors have no place of business or offices
where their respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto. Except as specifically set forth on Schedule A as of the date hereof,
each Debtor is the record owner of the real property where such Collateral is
located, and there exist no mortgages or other liens on any such real property
except for Permitted Liens as set forth on Schedule B. Except as disclosed on
Schedule A, none of such Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.

 

(c) Except for Permitted Liens and as set forth on Schedule B attached hereto,
the Debtors are the sole owners of the Collateral (except for non-exclusive
licenses granted by any Debtor in the ordinary course of business), free and
clear of any liens, Security Interests, encumbrances, rights or claims, and are
fully authorized to grant the Security Interests. Except as set forth on
Schedule C attached hereto, there is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Lenders
pursuant to this Agreement) covering or affecting any of the Collateral. Except
as set forth on Schedule C attached hereto and except pursuant to this
Agreement, as long as this Agreement shall be in effect, the Debtors shall not
execute and shall not knowingly permit to be on file in any such office or
agency any other financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Lenders pursuant to the
terms of this Agreement).

 

(d) No written claim has been received that any Collateral or any Debtor’s use
of any Collateral violates the rights of any third party. There has been no
adverse decision to any Debtor’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to any Debtor’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of any
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 



8



 

(e) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Lenders at least ten (10) days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States), and (ii) evidence that appropriate financing statements under
the UCC and other necessary documents have been filed and recorded and other
steps have been taken to perfect the Security Interests to create in favor of
the Secured Lenders a valid, perfected and continuing perfected first priority
lien in the Collateral.

 

(f) This Agreement creates in favor of the Secured Lenders a valid first
priority Security Interest in the Collateral, subject only to Permitted Liens,
securing the payment and performance of the Obligations. Upon making the filings
described in the immediately following paragraph, all Security Interests created
hereunder in any Collateral which may be perfected by filing Uniform Commercial
Code financing statements shall have been duly perfected. Except for (i) the
filing of the Uniform Commercial Code financing statements referred to in the
immediately following paragraph, (ii) the recordation of the Intellectual
Property Security Agreement with respect to copyrights and copyright
applications in the United States Copyright Office referred to in paragraph
(mm), (iii) the recordation of the Intellectual Property Security Agreement with
respect to patents and trademarks of the Debtors in the United States Patent and
Trademark Office referred to in paragraph (oo), (iv) the execution and delivery
of deposit account control agreements satisfying the requirements of Section
9-104(a)(2) of the UCC with respect to each deposit account of the Debtors, (v)
if there is any investment property or deposit account included as Collateral
that can be perfected by “control” through an account control agreement, the
execution and delivery of securities account control agreements satisfying the
requirements of 9-106 of the UCC with respect to each such investment property
of the Debtors, and (vi) the delivery of the certificates and other instruments
provided in Section 3, Section 4(aa) and Section 4(cc), no action is necessary
to create, perfect or protect the Security Interests created hereunder. Without
limiting the generality of the foregoing, except for the foregoing, no consent
of any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (x) the execution, delivery and performance of this Agreement, (y)
the creation or perfection of the Security Interests created hereunder in the
Collateral, or (z) the enforcement of the rights of the Secured Lenders
hereunder.

 

(g) Each Debtor hereby authorizes the Secured Lenders to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction reasonably deemed
proper by it.

 

(h) The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing any Debtor’s debt or otherwise) or other
understanding to which any Debtor is a party or by which any property or asset
of any Debtor is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of any Debtor) necessary for
any Debtor to enter into and perform its obligations hereunder have been
obtained.

 



9



 

(i) The capital stock and other equity interests (whether or not certificated)
listed on Schedule H hereto (the “Pledged Securities”) represent all capital
stock and other equity interests of the Debtors (other than the Company) and
represent all capital stock and other equity interests owned, directly or
indirectly, by the Company other than the Excluded Subsidiaries. All of the
Pledged Securities are validly issued, fully paid and nonassessable, and the
Debtors are the legal and beneficial owners of the Pledged Securities, free and
clear of any lien, Security Interest or other encumbrance except for the
Security Interests created by this Agreement and other Permitted Liens.

 

(j) Each Debtor hereby represents and warrants that no ownership or other equity
interests in partnerships and limited liability companies (if any) included in
the Collateral (the “Pledged Interests”), which for the avoidance of doubt shall
exclude any Collateral of, or related to, an Excluded Subsidiary, is a
“security” for purposes of Article 8 of the UCC of the jurisdiction of
organization of the issuer of such Pledged Interests. Each Debtor agrees that it
shall not opt to have any uncertificated Pledged Interests be treated as a
“security” for purposes of Article 8 of the UCC of the jurisdiction of
organization of the issuer of such Pledged Interests.

 

(k) Except for Permitted Liens, each Debtor shall at all times maintain the
liens and Security Interests provided for hereunder as valid and perfected,
first priority liens and Security Interests in the Collateral in favor of the
Secured Lenders until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 14 hereof. Each Debtor hereby agrees to defend
the same against the claims of any and all persons and entities. Each Debtor
shall safeguard and protect all Collateral for the account of the Secured
Lenders. At the request of the Secured Lenders, each Debtor will sign and
deliver to the Secured Lenders at any time or from time to time one or more
financing statements pursuant to the UCC in form reasonably satisfactory to the
Secured Lenders and will pay the cost of filing the same in all public offices
wherever filing is, or is deemed by the Secured Lenders to be, reasonably
necessary or desirable to effect the rights and obligations provided for herein.
Without limiting the generality of the foregoing, each Debtor shall pay all
fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interests hereunder, and each Debtor shall obtain and furnish to the
Secured Lenders from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.

 

(l) No Debtor will transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Debtor in its ordinary course of business, sales of inventory by a
Debtor in its ordinary course of business and the replacement of worn-out or
obsolete equipment by a Debtor in its ordinary course of business) without the
prior written consent of the Secured Lenders.

 

(m) Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

 



10



 

(n) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. If no Event of Default exists and if the proceeds
arising out of any claim or series of related claims do not exceed $100,000,
loss payments in each instance will be applied by the applicable Debtor to the
repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Debtor; provided, however, that payments received by any Debtor after
an Event of Default or an Event of Default occurs and is continuing or in excess
of $100,000 for any occurrence or series of related occurrences, upon approval
by Secured Lenders, which approval shall not be unreasonably withheld, delayed,
denied or conditioned, loss payments in each instance will be applied by the
applicable Debtor to the repair and/or replacement of property with respect to
which the loss was incurred to the extent reasonably feasible, and any loss
payments or the balance thereof remaining, to the extent not so applied, shall
be paid to the Secured Lenders, and, if received by such Debtor, shall be held
in trust for the Secured Lenders and immediately paid over to the Secured
Lenders unless otherwise directed in writing by the Secured Lenders. Copies of
such policies or the related certificates, in each case, naming the Secured
Lenders as lender-loss-payee and additional insured shall be delivered to the
Secured Lenders at least annually and at the time any new policy of insurance is
issued.

 

(o) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Lenders, in sufficient detail, of any material adverse change
in the Collateral, and of the occurrence of any event that would have a material
adverse effect on the value of the Collateral or on the Secured Lenders’
Security Interest, through the Secured Lenders, therein.

 

(p) Each Debtor shall promptly execute and deliver to the Secured Lenders such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Lenders may from time to time request and may in
its sole discretion deem necessary to perfect, protect or enforce the Secured
Lenders’ Security Interests in the Collateral, including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Lenders have been granted a Security Interest
hereunder, substantially in a form reasonably acceptable to the Secured Lenders,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.

 

(q) Upon prior notice (so long as no Event of Default or a breach under any of
the Transaction Documents has occurred or continuing, which in either such
event, no prior notice is required), each Debtor shall permit the Secured
Lenders and its representatives and agents to inspect the Collateral during
normal business hours and to make copies of records pertaining to the Collateral
as may be reasonably requested by the Secured Lenders from time to time but in
any event not more than once during the calendar year.

 



11



 

(r) Each Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(s) Reserved.

 

(t) All information heretofore, herein or hereafter supplied to the Secured
Lenders by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

(u) The Debtors shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business.

 

(v) No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least ten (10) days’ prior written notice to the Secured Lenders of
such change and, at the time of such written notification, such Debtor provides
any financing statements or fixture filings necessary to perfect and continue
the perfection of the Security Interests granted and evidenced by this
Agreement.

 

(w) Except in the ordinary course of business, no Debtor may consign any of its
inventory or sell any of its inventory on bill-and-hold, sale-or-return,
sale-on-approval, or other conditional terms of sale without the consent of the
Secured Lenders, which shall not be unreasonably withheld, delayed, denied, or
conditioned.

 

(x) No Debtor may relocate its chief executive office to a new location without
providing ten (10) days’ prior written notification thereof to the Secured
Lenders and so long as, at the time of such written notification, such Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.

 

(y) Each Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth each Debtor’s organizational identification number or, if
any Debtor does not have one, states that one does not exist.

 

(z) As of the date hereof, (i) the actual name of each Debtor is the name set
forth in Schedule D attached hereto; (ii) no Debtor has any trade names except
as set forth on Schedule E attached hereto; (iii) no Debtor has used any name
other than that stated in the preamble hereto or as set forth on Schedule E for
the preceding five (5) years; and (iv) no entity has merged into any Debtor or
been acquired by any Debtor within the past five (5) years except as set forth
on Schedule E.

 

(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the Secured Party to perfect the Security Interest created hereby,
the applicable Debtor shall deliver such Collateral to the Secured Lenders.

 



12



 

(bb) Each Debtor, in its capacity as issuer, hereby agrees to comply with any
and all orders and instructions of Secured Lenders regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of any Debtor.

 

(cc) Each Debtor shall cause all tangible chattel paper constituting Collateral
to be delivered to the Secured Lenders, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the Security Interest created by this Agreement. To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor Section thereto).

 

(dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement
within thirty (30) days of the date hereof, in form and substance in each case
reasonably satisfactory to the Secured Lenders, to be entered into and delivered
to the Secured Lenders for the benefit of the Secured Lenders.

 

(ee) To the extent that any Collateral consists of letter-of-credit rights, the
applicable Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Lenders.

 

(ff) To the extent that any Collateral is in the possession of any third party,
the applicable Debtor shall join with the Secured Lenders in notifying such
third party of the Secured Lenders’ Security Interest in such Collateral and
shall use commercially reasonable efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Secured Lenders.

 

(gg) If any Debtor shall at any time hold or acquire a commercial tort claim,
such Debtor shall promptly notify the Secured Lenders in a writing signed by
such Debtor of the particulars thereof and grant to the Secured Lenders in such
writing a Security Interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Lenders.

 

(hh) Each Debtor shall promptly provide written notice to the Secured Lenders of
any and all accounts that are equal to or in excess of One Million U.S. Dollars
($1,000,000) and which arise out of contracts with any governmental authority
and, to the extent necessary to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof, shall execute and
deliver to the Secured Lenders an assignment of claims for such accounts and
cooperate with the Secured Lenders in taking any other steps required, in its
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.

 



13



 

(ii) Each Debtor shall cause each subsidiary of such Debtor (other than an
Excluded Subsidiary) to immediately become a party hereto (an “Additional
Debtor”), by executing and delivering an Additional Debtor Joinder in
substantially the form of Exhibit B attached hereto and comply with the
provisions hereof applicable to the Debtors. Concurrently therewith, the
Additional Debtor shall deliver replacement schedules for, or supplements to all
other Schedules to (or referred to in) this Agreement, as applicable, which
replacement schedules shall supersede, or supplements shall modify, the
Schedules then in effect. The Additional Debtor shall also deliver such opinions
of counsel, authorizing resolutions, good standing certificates, incumbency
certificates, organizational documents, financing statements and other
information and documentation as the Secured Lenders may reasonably request.
Upon delivery of the foregoing to the Secured Lenders, the Additional Debtor
shall be and become a party to this Agreement with the same rights and
obligations as the Debtors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Debtor Joinder, and all
references herein to the “Debtors” shall be deemed to include each Additional
Debtor.

 

(jj) Each Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Transaction Documents.

 

(kk) Each Debtor shall register the pledge of the applicable Pledged Securities
on the books of such Debtor. Each Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Secured Lenders on the books of such issuer. Further, except with
respect to certificated securities delivered to the Secured Lenders, the
applicable Debtor shall deliver to Secured Lenders an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Secured Lenders during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of Secured Lenders, will take such steps as may be necessary to
effect the transfer, and will comply with all other instructions of Secured
Lenders regarding such Pledged Securities without the further consent of the
applicable Debtor.

 

(ll) In the event that, upon an occurrence and during the continuance of an
Event of Default, Secured Lenders shall sell all or any of the Pledged
Securities to another party or parties (herein called the “Transferee”) or shall
purchase or retain all or any of the Pledged Securities, each Debtor shall, to
the extent applicable: (i) deliver to Secured Lenders or the Transferee, as the
case may be, copies of the articles of incorporation, bylaws, minute books,
stock certificate books, corporate seals, deeds, leases, indentures, agreements,
evidences of indebtedness, books of account, financial records and all other
Organizational Documents and records of the Debtors and their direct and
indirect subsidiaries (but not including any items subject to the
attorney-client privilege related to this Agreement or any of the transactions
hereunder); (ii) use commercially reasonable efforts to obtain resignations of
the persons then serving as officers and directors of the Debtors and their
direct and indirect subsidiaries, if so requested; and (iii) use commercially
reasonable efforts to obtain any approvals that are required by any governmental
or regulatory body in order to permit the sale of the Pledged Securities to the
Transferee or the purchase or retention of the Pledged Securities by Secured
Lenders and allow the Transferee or Secured Lenders to continue the business of
the Debtors and their direct and indirect subsidiaries.

 



14



 

(mm) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall promptly (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the Security
Interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Secured Lenders notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.

 

(nn) Reserved.

 

(oo) Schedule F attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by any of the Debtors as of the date hereof. Schedule F lists all material
licenses in favor of any Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtors have been duly recorded at the United States Patent
and Trademark Office and all material copyrights of the Debtors have been duly
recorded at the United States Copyright Office.

 

(pp) Except as set forth on Schedule G attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

 

(qq) Until the Obligations shall have been paid and performed in full, the
Company covenants that it shall promptly direct any direct or indirect
subsidiary of the Company formed or acquired after the date hereof to enter into
a Subsidiary Guarantee in favor of the Secured Party, in the form of attached
hereto as Exhibit A.

 

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed by Debtors that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Secured Lenders’ rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

 

6. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the Notes);

 

(b) The occurrence of an event of default or breach under any of the Transaction
Documents;

 

(c) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made, but if such
misrepresentation is capable of being remedied, only if it is not remedied
within thirty (30) days of notice thereof to the Debtors to the satisfaction of
the Secured Lenders;

 



15



 

(d) The failure by any Debtor to observe or perform any of its obligations
hereunder for seven (7) Trading Days after delivery to such Debtor of notice of
such failure by or on behalf of a Secured Party unless such default is capable
of cure but cannot be cured within such time frame and such Debtor is using best
efforts to cure same in a timely fashion; or

 

(e) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Debtor, or a proceeding shall be commenced by any Debtor, or by
any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement.

 

7. Duty to Hold in Trust.

 

(a) Upon the occurrence and during the continuance of any Event of Default and
at any time thereafter, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interests, whether
payable pursuant to the Transaction Documents or otherwise, or of any check,
draft, note, trade acceptance or other instrument evidencing an obligation to
pay any such sum, hold the same in trust for the Secured Lenders and shall
forthwith endorse and transfer any such sums or instruments, or both, to the
Secured Lenders.

 

(b) If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Lenders; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Lenders; and (iii) to deliver any and all certificates or
instruments evidencing the same to Secured Lenders on or before the close of
business on the fifth (5th) business day following the receipt thereof by such
Debtor, in the exact form received together with the Necessary Endorsements, to
be held by Secured Lenders subject to the terms of this Agreement as Collateral.

 

8. Rights and Remedies Upon Default.

 

(a) During the occurrence and continuance of any Event of Default, the Secured
Lenders shall have the right to exercise all of the remedies conferred hereunder
and under the Transaction Documents, and the Secured Lenders shall have all the
rights and remedies of a Secured Party under the UCC. Without limitation, the
Secured Lenders shall have the following rights and powers:

 

(i) The Secured Lenders shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and each Debtor shall assemble the Collateral and
make it available to the Secured Lenders at places which the Secured Lenders
shall reasonably select, whether at such Debtor’s premises or elsewhere, and
make available to the Secured Lenders, without rent, all of such Debtor’s
respective premises and facilities for the purpose of the Secured Lenders taking
possession of, removing or putting the Collateral in saleable or disposable
form.

 



16



 

(ii) Upon contemporaneous notice to the Debtors by Secured Lenders, all rights
of each Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of each Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Secured Lenders shall have the right to
receive, for the benefit of the Secured Lenders, any interest, cash dividends or
other payments on the Collateral and, at the option of Secured Lenders, to
exercise in Secured Lenders’ discretion all voting rights pertaining thereto.
Without limiting the generality of the foregoing, Secured Lenders shall have the
right (but not the obligation) to exercise all rights with respect to the
Collateral as it were the sole and absolute owner thereof, including, without
limitation, to vote and/or to exchange, at its sole discretion, any or all of
the Collateral in connection with a merger, reorganization, consolidation,
recapitalization or other readjustment concerning or involving the Collateral or
any Debtor or any of its direct or indirect subsidiaries.

 

(iii) The Secured Lenders shall, subject to applicable law, have the right to
operate the business of each Debtor using the Collateral and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Lenders may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to any
Debtor or right of redemption of a Debtor, which are hereby expressly waived.
Upon each such sale, lease, assignment or other transfer of Collateral, the
Secured Lenders, for the benefit of the Secured Lenders, may, unless prohibited
by applicable law which cannot be waived, purchase all or any part of the
Collateral being sold, free from and discharged of all trusts, claims, right of
redemption and equities of any Debtor, which are hereby waived and released.

 

(iv) The Secured Lenders shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Lenders, on behalf of the Secured Lenders, and
to enforce the Debtors’ rights against such account debtors and obligors.

 

(v) The Secured Lenders may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Lenders or their designees.

 

(vi) The Secured Lenders may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the names of the
Secured Lenders or any designee or any purchaser of any Collateral.

 



17



 

(b) The Secured Lenders shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Secured Lenders may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Lenders sell any of the
Collateral on credit, the Debtors will only be credited with payments actually
made by the purchaser. In addition, each Debtor waives (except as shall be
required by applicable statute and cannot be waived) any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Lenders’ rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.

 

(c) For the purpose of enabling the Secured Lenders to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Debtor hereby grants to the Secured Lenders, for the
benefit of the Secured Lenders, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Debtor) to
use, license or sublicense during the occurrence of an Event of Default, any
Intellectual Property now owned or hereafter acquired by such Debtor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.

 

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Secured Lenders in
enforcing the Secured Lenders’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Lenders (based on then issued and
outstanding Securities at the time of any such determination), and to the
payment of any other amounts required by applicable law, after which the Secured
Lenders shall pay to the applicable Debtor any surplus proceeds. If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Lenders are legally
entitled, the Debtors will be liable for the deficiency, together with interest
thereon, at the rate of eighteen percent (18%) per annum or the lesser amount
permitted by applicable law (the “Default Rate”), and the reasonable fees of any
attorneys employed by the Secured Lenders to collect such deficiency. To the
extent permitted by applicable law, each Debtor waives all claims, damages and
demands against the Secured Lenders arising out of the repossession, removal,
retention or sale of the Collateral, unless due solely to the gross negligence
or willful misconduct of the Secured Lenders or breach of the Transaction
Documents by the Secured Lenders as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.

 



18



 

10. Securities Law Provision. Each Debtor recognizes that Secured Lenders may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Secured Lenders have no obligation to delay the sale of
any Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. Each Debtor shall
cooperate with Secured Lenders in their attempts to satisfy any requirements
under the Securities Laws (including, without limitation, registration
thereunder if requested by Secured Lenders) applicable to the sale of the
Pledged Securities by Secured Lenders.

 

11. Costs and Expenses. Each Debtor agrees to pay all documented fees, costs and
expenses incurred in connection with any filing required hereunder, including
without limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto, or
any expenses of any searches required by the Secured Lenders. The Debtors shall
also pay all other claims and charges which in the opinion of the Secured
Lenders is likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The Debtors will also, upon demand, pay to the
Secured Lenders the amount of any and all reasonable expenses, including the
documented fees and expenses of its counsel and of any experts and agents, which
the Secured Lenders, for the benefit of the Secured Lenders, may incur in
connection with the creation, perfection, protection, satisfaction, foreclosure,
collection or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement and pay
to the Secured Lenders the amount of any and all reasonable expenses, including
the documented fees and expenses of its counsel and of any experts and agents,
which the Secured Lenders, for the benefit of the Secured Lenders, and the
Secured Lenders may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Lenders under the Transaction
Documents. Until so paid, any fees payable hereunder shall be added to the
amounts owed under the Transaction Documents and shall bear interest at the
Default Rate.

 

12. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing and except as required by applicable
law, (a) neither the Secured Lenders nor any Secured Party (i) has any duty
(either before or after an Event of Default) to collect any amounts in respect
of the Collateral or to preserve any rights relating to the Collateral, or (ii)
has any obligation to clean-up or otherwise prepare the Collateral for sale, and
(b) each Debtor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by such Debtor
thereunder. Neither the Secured Lenders nor any Secured Party shall have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Secured Lenders or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Secured Lenders or any Secured Party be obligated in any manner to perform any
of the obligations of any Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Lenders or any Secured Party in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the Secured Lenders or to which the Secured Lenders or any
Secured Party may be entitled at any time or times.

 



19



 

13. Security Interests Absolute. All rights of the Secured Lenders and all
obligations of each Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Securities, the Transaction Documents, or any agreement entered into in
connection with the foregoing, or any portion hereof or thereof, against any
other Debtor; (b) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the
Transaction Documents or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Lenders to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Lenders shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of
limitations. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Lenders hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Lenders, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Lenders to proceed against any
other person or entity or to apply any Collateral which the Secured Lenders may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

 

14. Term of Agreement. This Agreement shall terminate on the date on which all
payments under the Securities and the Transaction Documents have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.

 



20



 

15. Power of Attorney; Further Assurances.

 

(a) Each Debtor authorizes the Secured Lenders, and does hereby make, constitute
and appoint the Secured Lenders and their officers, agents, successors or
assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Lenders or such Debtor,
to, after the occurrence and during the continuance of an Event of Default, (i)
endorse any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Lenders;
(ii) to sign and endorse any financing statement pursuant to the UCC or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, Security Interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Secured Lenders, and at the expense of the Debtors, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Secured Lenders deem necessary to protect, preserve
and realize upon the Collateral and the Security Interests granted therein in
order to effect the intent of this Agreement and the Transaction Documents all
as fully and effectually as the Debtors might or could do; and each Debtor
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding. The designation set forth herein shall be
deemed to amend and supersede any inconsistent provision in the Organizational
Documents or other documents or agreements to which any Debtor is subject or to
which any Debtor is a party. Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Secured Lenders are specifically authorized to execute and file any applications
for or instruments of transfer and assignment of any patents, trademarks,
copyrights or other Intellectual Property with the United States Patent and
Trademark Office and the United States Copyright Office.

 

(b) On a continuing basis, each Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Secured Lenders, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Secured Lenders the grant or perfection of
a perfected Security Interest in all the Collateral under the UCC.

 

(c) Each Debtor hereby irrevocably appoints the Secured Lenders as such Debtor’s
attorneys-in-fact, with full authority in the place and instead of such Debtor
and in the name of such Debtor, from time to time in the Secured Lenders’
discretion, to take any action and to execute any instrument which the Secured
Lenders may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Debtor where permitted by law,
which financing statements may (but need not) describe the Collateral as “all
assets” or “all personal property” or words of like import, and ratifies all
such actions taken by the Secured Lenders. This power of attorney is coupled
with an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

 



21



 

16. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement.

 

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Lenders shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Lenders’ rights and
remedies hereunder.

 

18. Appointment of Agent. The Secured Lenders hereby appoint MEIF I, L.P. to act
as their Collateral Agent for purposes of exercising any and all rights and
remedies of the Secured Lenders hereunder. Such appointment shall continue until
revoked in writing by a majority of the Secured Lenders, at which time the
majority of the Secured Lenders shall appoint a new Collateral Agent. The Agent
shall have the rights, responsibilities and immunities set forth in Exhibit C
hereto.

 

19. Miscellaneous.

 

(a) No course of dealing between the Debtors and the Secured Lenders, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Lenders, any right, power or privilege hereunder or under the Transaction
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

(b) All of the rights and remedies of the Secured Lenders with respect to the
Collateral, whether established hereby, the Securities or the Transaction
Documents or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.

 

(c) This Agreement, together with the exhibits and schedules hereto, contains
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Secured
Lenders holding two-thirds (2/3rds) or more of the principal amount then issued
and outstanding, or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 



22



 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Debtors may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Secured Lenders (other than by merger). The Secured Lenders may
assign any or all of its rights under this Agreement to any Person (as defined
in the Purchase Agreement) to whom such Secured Party assigns or transfers any
Obligations, provided such transferee agrees in writing to be bound, with
respect to the transferred Obligations, by the provisions of this Agreement that
apply to the “Secured Lenders.”

 

(g) Each party hereto shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Debtor agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Transaction Documents (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, Borough of Manhattan.
Except to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 



23



 

(j) All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Lenders hereunder.

 

(k) Each Debtor shall indemnify, reimburse and hold harmless the Secured Lenders
and their respective partners, members, shareholders, officers, directors,
employees and agents (and any other persons with other titles that have similar
functions) (collectively, “Indemnitees”) from and against any and all losses,
claims, liabilities, damages, penalties, suits, costs and expenses, of any kind
or nature, (including fees relating to the cost of investigating and defending
any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Purchase Agreement, the Transaction Documents,
or any other agreement, instrument or other document executed or delivered in
connection herewith or therewith.

 

(l) Nothing in this Agreement shall be construed to subject Secured Lenders or
any Secured Party to liability as a partner in any

 

(m) Debtor or any if its direct or indirect subsidiaries that is a partnership
or as a member in any Debtor or any of its direct or indirect subsidiaries that
is a limited liability company, nor shall Secured Lenders or any Secured Party
be deemed to have assumed any obligations under any partnership agreement or
limited liability company agreement, as applicable, of any such Debtor or any of
its direct or indirect subsidiaries or otherwise, unless and until any such
Secured Party exercises its right to be substituted for such Debtor as a partner
or member, as applicable, pursuant hereto.

 

(n) To the extent that the grant of the Security Interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby represent that all such consents
and approvals have been obtained.

 

[SIGNATURE PAGE OF DEBTORS FOLLOWS]

 

24



 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 





  ATTIS INDUSTRIES INC.,
a New York corporation         By: /s/ Jeffrey S. Cosman   Name: Jeffrey S.
Cosman   Title: Chief Executive Officer         MOBILE SCIENCE TECHNOLOGIES,
INC.,
a Georgia corporation         By: /s/ Jeffrey S. Cosman   Name: Jeffrey S.
Cosman   Title: Vice President         ATTIS ENVICARE MEDICAL WASTE, LLC,
a Georgia limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager               ATTIS GENETICS, LLC,
a Georgia limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager      

 



25



 

  ATTIS HEALTHCARE, LLC,
a South Carolina limited liability company         By: /s/ Jeffrey S. Cosman  
Name: Jeffrey S. Cosman   Title: Manager         RED X MEDICAL LLC,
a Georgia limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager         INTEGRITY LAB SOLUTIONS, LLC,
an Oklahoma limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager         LGMG, LLC,
an Oklahoma limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager      

 



26



 

  WELNESS BENEFITS, LLC,
an Oklahoma limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager             ATTIS COMMERCIAL LABS, LLC,
an Oklahoma limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager         ATTIS PHARMACEUTICALS, LLC,
a Tennessee limited liability company         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager

 

27



 

[SIGNATURE PAGE OF COLLATERAL AGENT TO SECURITY AGREEMENT]

 



  MEF I, L.P., a Delaware limited partnership         By: /s/ Ari Morris   Name:
Ari Morris   Title: Portfolio Manager

 

[SIGNATURE PAGES OF HOLDERS FOLLOW]

 

28



 

[SIGNATURE PAGE OF HOLDERS TO SECURITY AGREEMENT]

 



Name of Secured Party: MEF I, L.P.     Signature of Authorized Signatory of
Secured Party: /s/ Ari Morris     Name of Authorized Signatory: Ari Morris    
Title of Authorized Signatory: Portfolio Manager

 



29



 

[SIGNATURE PAGE OF HOLDERS TO SECURITY AGREEMENT]

 



Name of Secured Party: Anson Investments Master Fund LP     Signature of
Authorized Signatory of Secured Party: /s/ Amin Nathoo     Name of Authorized
Signatory: Amin Nathoo     Title of Authorized Signatory: Director, Anson
Advisors Inc.

 

30



 

 

[SIGNATURE PAGE OF HOLDERS TO SECURITY AGREEMENT]

 



Name of Secured Party: Hudson Bay Master Fund Ltd.     Signature of Authorized
Signatory of Secured Party: /s/ Yoav Roth     Name of Authorized Signatory: Yoav
Roth     Title of Authorized Signatory: Authorized Signatory, Hudson Bay Capital
Management LP, not individually, but solely as Investment Advisor to Hudson Bay
Master Fund Ltd.

 

31



 

[SIGNATURE PAGE OF HOLDERS TO SECURITY AGREEMENT]

 



Name of Secured Party: FirstFire Global Opportunities Fund LLC     Signature of
Authorized Signatory of Secured Party: /s/ Eli Fireman     Name of Authorized
Signatory: Eli Fireman     Title of Authorized Signatory: Managing Partner

 

32



 

EXHIBIT A

 

FORM OF SUBSIDIARY GUARANTEE

 

33



 

SUBSIDIARY GUARANTEE

 

This SUBSIDIARY GUARANTEE, dated as of August 29, 2018 (this “Guarantee”), is
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of the
holders (together with their permitted assigns, the “Purchasers”) of the 8%
Senior Secured Convertible Promissory Notes in the principal amount of
$5,439,000.00 (the “Notes”) and the Warrants to Purchase Common Stock (the
“Warrants”) of Attis Industries Inc., a New York corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof, by and between the Company and the Purchasers (the “Purchase
Agreement”), the Company has agreed to sell and issue to the Purchasers, and the
Purchasers have agreed to purchase from the Company the Notes and the Warrants,
subject to the terms and conditions set forth therein.

 

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Purchasers as follows:

 

1. Definitions. Unless otherwise defined herein, terms defined in the Purchase
Agreement and used herein shall have the meanings given to them in the Purchase
Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and Section and
Schedule references are to this Guarantee unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. The following terms shall have the
following meanings:

 

“Event of Default” shall have the meaning ascribed to such term in the Note.

 

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Holders” shall have the meaning ascribed to such term in the Note.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(a).

 

“Purchase Agreement” shall have the meaning ascribed to such term in the
Preamble.

 



34



 

“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchasers in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Purchasers, including, without limitation, all obligations
under this Guarantee, the Notes, the Warrants, the other Transaction Documents,
and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Purchasers as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, interest, and any other amounts owed on
the Notes as set forth in the Notes; (ii) any and all obligations due under the
Warrants; (iii) any and all obligations due under the Transaction Documents;
(iv) any and all other fees, indemnities, costs, obligations and liabilities of
the Company or any Guarantor from time to time under or in connection with this
Guarantee, the Notes, the Warrants, the other Transaction Documents, and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; (v) all amounts (including but not limited to
post-petition interest) in respect of the foregoing that would be payable but
for the fact that the obligations to pay such amounts are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Company or any Guarantor; and (vi) all foreign assets
of the Company or any Guarantor.

 

2. Guarantee.

 

(a) Guarantee.

 

(i) The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Purchasers and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 

(ii) Anything herein or in the other Transaction Documents to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).

 

(iii) Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Purchasers hereunder.

 

(iv) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by indefeasible
payment in full.

 



35



 

(v) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Purchasers from the Company,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are indefeasibly paid in full.

 

(vi) Notwithstanding anything to the contrary in this Guarantee, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company’s Common
Stock), the Guarantors shall only be liable for making the Purchasers whole on a
monetary basis for the Company’s failure to perform such Obligations in
accordance with the Transaction Documents.

 

(b) Right of Contribution. Subject to Section 2(c), each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2(c). The
provisions of this Section 2(b) shall in no respect limit the obligations and
liabilities of any Guarantor to the Purchasers and each Guarantor shall remain
liable to the Purchasers for the full amount guaranteed by such Guarantor
hereunder.

 

(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Purchasers, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchasers against the Company or any other Guarantor or any collateral security
or guarantee or right of offset held by the Purchasers for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Purchasers by the Company on account of the Obligations are indefeasibly paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Purchasers, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Purchasers in the exact
form received by such Guarantor (duly indorsed by such Guarantor to the
Purchasers, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Purchasers may determine.

 



36



 

(d) Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchasers may be rescinded by the Purchasers and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchasers, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchasers may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Purchasers for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchasers shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

 

(e) Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Purchasers upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Company and any of the Guarantors, on the one hand, and the
Purchasers, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Section
2. Each Guarantor waives to the extent permitted by law diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company or any of the Guarantors with respect to the Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
performance without regard to (a) the validity or enforceability of the Purchase
Agreement or any of the other Transaction Documents, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Purchasers, (b) any
defense, set-off or counterclaim (other than a defense of payment or performance
or fraud by Purchasers) which may at any time be available to or be asserted by
the Company or any other Person against the Purchasers, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company for the Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Purchasers may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as they may have against the Company, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Purchasers to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Purchasers against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.

 



37



 

(f) Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchasers upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

(g) Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchasers without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the signature pages to the Purchase
Agreement.

 

(h) Payments and Obligations Subject to Intercreditor Agreement. Each Guarantor
acknowledges and agrees that any and all payments hereunder will be paid in
accordance with the Intercreditor Agreement.

 

3. Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to Purchasers as of the date hereof:

 

(a) Organization and Qualification. The Guarantor is a entity duly incorporated,
validly existing and in good standing under the laws of the applicable
jurisdiction set forth on Schedule 1, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Guarantor has no subsidiaries other than those identified as such
on the Disclosure Schedules to the Purchase Agreement. The Guarantor is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not, individually or in
the aggregate, (x) adversely affect the legality, validity or enforceability of
any of this Guaranty in any material respect, (y) have a material adverse effect
on the results of operations, assets, prospects, or financial condition of the
Guarantor or (z) adversely impair in any material respect the Guarantor’s
ability to perform fully on a timely basis its obligations under this Guaranty
(a “Material Adverse Effect”).

 

(b) Authorization; Enforcement. The Guarantor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its obligations hereunder. The execution
and delivery of this Guaranty by the Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Guarantor. This Guaranty has been duly executed and
delivered by the Guarantor and constitutes the valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 



38



 

(c) No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation, By-laws or formation documents,
or (ii) conflict with, constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Guarantor is a party that has
not been waived, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Guarantor is subject (including Federal and
State securities laws and regulations), or by which any material property or
asset of the Guarantor is bound or affected that has not been waived, except in
the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

 

(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guaranty.

 

(e) Purchase Agreement. The representations and warranties of the Company set
forth in the Purchase Agreement as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to such Purchase Agreement,
and the Purchasers shall be entitled to rely on each of them as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to the Company’s knowledge shall, for the purposes of this Section
3, be deemed to be a reference to such Guarantor’s knowledge.

 

4. Covenants.

 

(a) Each Guarantor covenants and agrees with the Purchasers that, from and after
the date of this Guarantee until the Obligations shall have been indefeasibly
paid in full, such Guarantor shall take, and/or shall refrain from taking, as
the case may be, each commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor.

 

(b) So long as any of the Obligations are outstanding, unless the Holders shall
otherwise consent in writing, each Guarantor will not directly or indirectly on
or after the date of this Guarantee:

 

i.enter into, create, incur, assume or suffer to exist any indebtedness for
borrowed money of any kind, including but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom, other than Permitted
Indebtedness;

 



39



 

ii.enter into, create, incur, assume or suffer to exist any liens of any kind,
on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom, other than
Permitted Liens;

 

iii.amend its certificate of incorporation, bylaws or other charter documents so
as to adversely affect any rights of any Purchaser;

 

iv.repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;

 

v.pay cash dividends on any equity securities of the Company;

 

vi.enter into any transaction with any Affiliate of the Guarantor which would be
required to be disclosed in any public filing of the Company with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or

 

vii.enter into any agreement with respect to any of the foregoing.

 

5. Miscellaneous.

 

(a) Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
Holders and the Company.

 

(b) Notices. All notices, requests and demands to or upon the Company, the
Guarantors or the Purchasers hereunder shall be effected in the manner provided
for in the Purchase Agreement, provided that any such notice, request or demand
to or upon any Guarantor shall be addressed to the Company at its notice address
set forth Section 5.4 of the Purchase Agreement.

 

(c) No Waiver By Course Of Conduct; Cumulative Remedies. The Purchasers shall
not by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Purchasers, any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Purchasers of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Purchasers would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 



40



 

(d) Enforcement Expenses; Indemnification.

 

(i) Each Guarantor agrees to pay, or reimburse the Purchasers for, all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Purchasers.

 

(ii) Each Guarantor agrees to pay, and to save the Purchasers harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable in connection with any of the transactions contemplated by this
Guarantee.

 

(iii) Each Guarantor agrees to pay, and to save the Purchasers harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement.

 

(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Purchase Agreement and the other
Transaction Documents.

 

(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Purchasers
and their respective successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Purchasers.

 

(f) Set-Off. Each Guarantor hereby irrevocably authorizes the Purchasers at any
time and from time to time while an Event of Default under any of the
Transaction Documents shall have occurred and be continuing, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Purchasers to or for the credit or the account of such Guarantor,
or any part thereof in such amounts as the Purchasers may elect, against and on
account of the obligations and liabilities of such Guarantor to the Purchasers
hereunder and claims of every nature and description of the Purchasers against
such Guarantor, in any currency, whether arising hereunder, under the Purchase
Agreement, any other Transaction Document or otherwise, as the Purchasers may
elect, whether or not the Purchasers have made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Purchasers shall notify such Guarantor promptly of any such
set-off and the application made by the Purchasers of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Purchasers under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Purchasers may have.

 



41



 

(g) Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(h) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(i) Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

(j) Integration. This Guarantee and the other Transaction Documents represent
the agreement of the Guarantors and the Purchasers with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchasers relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

(k) Governing Laws. All questions concerning the construction, validity,
enforcement and interpretation of this Guarantee shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of the
Company and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guarantee (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan. Each of the Company and the
Guarantors hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guarantee or the transactions
contemplated hereby.

 

(l) Acknowledgements. Each Guarantor hereby acknowledges that:

 

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;

 



42



 

(ii) the Purchasers have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guarantee or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Purchasers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(iii) no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Purchasers.

 

(m) Additional Guarantors. The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to become a Guarantor for
all purposes of this Guarantee by executing and delivering an Assumption
Agreement in the form of Annex 1 hereto.

 

(n) Release of Guarantors. Each Guarantor will be released from all liability
hereunder concurrently with the indefeasible repayment in full of all amounts
owed under the Purchase Agreement, the Notes and the other Transaction
Documents.

 

(o) Seniority. The Obligations of each of the Guarantors hereunder rank senior
in priority to any other Indebtedness of such Guarantor.

 

(p) Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

43



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 





  MOBILE SCIENCE TECHNOLOGIES, INC., a Georgia corporation         By:     Name:
Jeffrey S. Cosman   Title: Vice President         ATTIS ENVICARE MEDICAL WASTE,
LLC, a Georgia limited liability company         By:     Name: Jeffrey S. Cosman
  Title: Manager         ATTIS GENETICS, LLC, a Georgia limited liability
company         By:     Name: Jeffrey S. Cosman   Title: Manager         ATTIS
HEALTHCARE, LLC, a South Carolina limited liability company         By:    
Name: Jeffrey S. Cosman   Title: Manager      



 

[Signature Page to Attis Industries Inc. Subsidiary Guarantee]

 







 

  RED X MEDICAL LLC, a Georgia limited liability company         By:     Name:
Jeffrey S. Cosman   Title: Manager         INTEGRITY LAB SOLUTIONS, LLC, an
Oklahoma limited liability company         By:     Name: Jeffrey S. Cosman  
Title: Manager         LGMG, LLC, an Oklahoma limited liability company        
By:     Name: Jeffrey S. Cosman   Title: Manager         WELNESS BENEFITS, LLC,
an Oklahoma limited liability company         By:     Name: Jeffrey S. Cosman  
Title: Manager         ATTIS COMMERCIAL LABS, LLC, an Oklahoma limited liability
company         By:     Name: Jeffrey S. Cosman   Title: Manager         ATTIS
PHARMACEUTICALS, LLC, a Tennessee limited liability company         By:    
Name: Jeffrey S. Cosman   Title: Manager

 



[Signature Page to Attis Industries Inc. Subsidiary Guarantee]

 





 

SCHEDULE 1

 

GUARANTORS

 

The following are the names and jurisdictions of organization of each Guarantor:

 



   Entity  Jurisdiction of Organization or Incorporation 1.  Mobile Science
Technologies, Inc.  Georgia 2.  Attis EnviCare Medical Waste, LLC  Georgia 3. 
Attis Genetics, LLC  Georgia 4.  Attis Healthcare, LLC  South Carolina 5.  Red X
Medical LLC  Georgia 6.  Integrity Lab Solutions, LLC  Oklahoma 7.  LGMG, LLC 
Oklahoma 8.  WelNess Benefits, LLC (70% owned by LGMG, LLC)  Oklahoma 9.  Attis
Commercial Labs, LLC  Oklahoma 10.  Attis Pharmaceuticals, LLC  Tennessee

 





 

ANNEX A

 

SUBSIDIARY GUARANTEE

 

This ASSUMPTION AGREEMENT, dated as of __________, 20__ made by
______________________________ (the “Additional Guarantor”), in favor of the
Purchasers pursuant to the Purchase Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such
Purchase Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Attis Industries Inc., a New York corporation (the “Company”) and the
Purchasers have entered into a Securities Purchase Agreement, dated as of August
29, 2018, (as amended, supplemented or otherwise modified from time to time, the
“Purchase Agreement”);

 

WHEREAS, in connection with the Purchase Agreement, the Subsidiaries of the
Company (other than the Additional Guarantor) have entered into the Subsidiary
Guarantee, dated as of August 29, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of the Purchasers;

 

WHEREAS, the Purchase Agreement requires the Additional Guarantor to become a
party to the Guarantee; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 



[Signature Page to Attis Industries Inc. Subsidiary Guarantee]

 







 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 



  [ADDITIONALGUARANTOR]         By:                                        Name:
    Title:  

  

[Signature Page to Attis Industries Inc. Subsidiary Guarantee]

 





 

EXHIBIT B

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Reference is hereby made to the Security Agreement, dated as of August 29, 2018,
made by and among Attis Industries Inc., a New York corporation, and its
subsidiaries party thereto from time to time, as Debtors to and in favor of the
Secured Lenders identified therein (the “Security Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that, upon delivery of this Additional Debtor
Joinder to the Secured Lenders referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto, and (c) be
deemed to have made the representations and warranties set forth therein as of
the date of execution and delivery of this Additional Debtor Joinder. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO
THE SECURED LENDERS A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET
FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF
JURY TRIAL PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

An executed copy of this Joinder shall be delivered to the Secured Lenders, and
the Secured Lenders may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Lenders

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 



  [Name of Additional Debtor]         By:                 Name:     Title:      
    Address:           Dated:  

 







 

EXHIBIT C

 

THE AGENT

 

1. Appointment. The Secured Lenders (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Exhibit C is attached (the “Agreement”)), by their
acceptance of the benefits of the Agreement, hereby designate MEF I, L.P., a
Delaware limited partnership (the “Collateral Agent”) as the Collateral Agent to
act as specified herein and in the Agreement. Each Secured Lender shall be
deemed irrevocably to authorize the Collateral Agent to take such action on its
behalf under the provisions of the Agreement and any other Transaction Documents
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Collateral Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. The Agent may perform any of its duties hereunder by or through its
agents or employees.

 

2. Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement. Neither the
Collateral Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Documents a fiduciary relationship in respect of any Debtor or any
Secured Lender; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

 

3. Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Secured Lender, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Lenders’ investments in the
Debtors, the creation and continuance of the Obligations, the transactions
contemplated by the other Transaction Documents, and the taking or not taking of
any action in connection therewith, and (ii) its own appraisal of the
creditworthiness of the Company and its subsidiaries, and of the value of the
Collateral from time to time, and the Collateral Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any
Secured Lenders with any credit, market or other information with respect
thereto, whether coming into its possession before any Obligations are incurred
or at any time or times thereafter. The Collateral Agent shall not be
responsible to the Debtors or any Secured Lenders for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith, or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Agreement or any other
Transaction Document, or for the financial condition of the Debtors or the value
of any of the Collateral, or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
the Agreement or any other Transaction Document, or the financial condition of
the Debtors, or the value of any of the Collateral, or the existence or possible
existence of any default or Event of Default under the Agreement, the Notes or
any of the other Transaction Documents.

 







 

4. Certain Rights of the Collateral Agent. The Collateral Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties. To the extent practical, the Collateral Agent shall request
instructions from the Secured Parties with respect to any material act or action
(including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of a Majority in Interest; if such instructions
are not provided despite the Collateral Agent’s request therefor, the Collateral
Agent shall be entitled to refrain from such act or taking such action, and if
such action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Collateral Agent; and
the Collateral Agent shall not incur liability to any person or entity by reason
of so refraining. Without limiting the foregoing, (a) no Secured Lenders shall
have any right of action whatsoever against the Collateral Agent as a result of
the Collateral Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other Transaction Document, and the
Debtors shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing, and (b)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability, or (ii) is contrary to this Agreement, the other Transaction
Documents or applicable law.

 

5. Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Lenders to
assure that the Collateral exists or is owned by the Debtors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

 

6. Indemnification. To the extent that the Collateral Agent is not reimbursed
and indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to their initially
purchased respective principal amounts of Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Agreement or any other Transaction Document,
or in any way relating to or arising out of the Agreement or any other
Transaction Document except for those determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction to have resulted
solely from the Collateral Agent’s own gross negligence or willful misconduct.
Prior to taking any action hereunder as Collateral Agent, the Collateral Agent
may require each Secured Lender to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Collateral Agent for costs
and expenses associated with taking such action.



 







 

7. Resignation by the Collateral Agent.

 

(a) The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 30 days’ prior written notice (as provided in the Agreement) to the
Debtors and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.

 

(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Collateral Agent hereunder.

 

(c) If a successor Collateral Agent shall not have been so appointed within said
30-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 30-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Debtors on demand.

 

8. Rights with respect to Collateral. Each Secured Lender agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to its Security Interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement), and (ii) that such Secured Lenders have no other
rights with respect to the Collateral other than as set forth in this Agreement
and the other Transaction Documents. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Agreement. After any retiring Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of the Agreement including
this Exhibit C shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent.

 

 

 



 

 